Exhibit Media Contact: Jen Bernier MIPS Technologies, Inc. +1 650 567-5178 jenb@mips.com Investor Contact: Juli Dowhan MIPS Technologies, Inc. +1 650 567-5100 ir@mips.com MIPS Technologies Reports Second Quarter Fiscal 2009 Financial Results Highlighting GAAP Profit and Positive Cash Flow MOUNTAIN VIEW, Calif. – January 29, 2009 – MIPS Technologies, Inc. (NasdaqGS: MIPS), a leading provider of industry-standard architectures, processors and analog IP for digital consumer, home networking, wireless, communications and business applications, today reported consolidated financial results for its second quarter fiscal 2009 ended December 31, 2008. All financial results are reported in U.S. GAAP unless otherwise noted. Revenue for the second quarter was $26.4 million, essentially flat compared with both the prior quarter revenue of $26.2 million and to the $26.5 million reported in the second fiscal quarter a year ago. The Q2 sequential revenue increase was driven by increased revenues from royalties offset by slightly lower license revenue. Revenue from royalties was $13.0 million, an increase of $1.1 million or 9 percent from the prior quarter and $0.4 million or 3 percent from the $12.5 million reported in the second quarter a year ago. The sequential increase in royalty revenue was a result of higher licensee unit volumes compared with the prior quarter.
